   Case 7:16-cv-05250-NSR-JCM Document 124 Filed 08/03/20 Page 1 of 2

                                                                I ,-         - - -· -   - --          - - -- . -

                                                                 ·1(~i ~-1 l~'(' SI J; '4-\l
                                                                 , r,1··v'1           1,. ;ft:,1T
                                                                       ·,_..I'\... \..Ji Y l L...., l.-, J
                                                                 ' ,l__.,'




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC.,
                     Plaintiff,                                          16 CIVIL 5250 (NSR)

                 -against-                                                      JUDGMENT

380 YORKTOWN FOOD CORPORATION,
JOSEPH FRIEDMAN, COUNTRY MARKETS
OF WESTCHESTER LTD., 344 FOOD CORP.,
6040 F.P. FOOD LLC, JESTAM GLOBAL LTD.,
JESTAM INTERNATIONAL LTD., JESTAM
REALTY, LLC, and 71-76 YELLOWSTONE, LLC,
                        Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Amended Opinion & Order dated July 31, 2020, Plaintiffs motion for

summary judgment is GRANTED in part and DENIED in part and Defendants' motion for

summary judgment is GRANTED in part and DENIED in part. Plaintiff's summary judgment is

granted on its claim that certain loan, loan repayments and distributions from Defendant 380

Yorktown Corporation to Defendant Joseph Friedman should be set aside as constructively

fraudulent conveyances under New York Debtor and Creditor Law § 273-a. Accordingly,

Plaintiff is entitled to a final judgment against Defendant 3 80 Yorktown Corporation in the

amount of $660,540.40 plus post-judgment interest, representing the (1) $412,861.00 in

avoidable conveyances from Defendant 380 Yorktown Corporation to Defendant Joseph

Friedman, and (2) $247,679.40 of prejudgment interest in the amount of 9% per annum, as set by

New York Civil Practice Law and Rules§ 5004, from December 2, 2013, the date of the

underlying state-court judgment. The Court denies Plaintiffs motion for summary judgment on

its remaining claims. Defendants are granted summary judgment dismissing Plaintiffs claims
   Case 7:16-cv-05250-NSR-JCM Document 124 Filed 08/03/20 Page 2 of 2




against Defendants Jestam Global Ltd. and Jestam Realty, LLC. Thus, as previously articulated

in the Court's original Opinion & Order, dated May 4, 2020, Defendants Jestam Global Ltd. and

Jestam Realty, LLC are terminated from this case. The Court otherwise denies Defendants'

motion for summary judgment dismissing the action. Pursuant to the Order to Show Cause

issued by the Court on July 2, 2020, and for the reasons articulated by Plaintiff in its moving

papers and at oral argument, Plaintiffs request for pre-judgment restraints under Federal Rule of

Civil Procedure 64 and New York Civil Practice Law and Rules § 5229 are granted. Defendants

are restrained from making or suffering any sale, assignment, transfer, or interference with any

property in which they have an interest, with the same effect as if a restraining notice had been

served on Defendants. Although there are claims that have yet to be resolved in this case, as it

relates to the judgment of $660,540.40, the matter will proceed to discovery in aid of execution

of the judgment. Pursuant to Rule 54(h) of the Federal Rules of Civil Procedure, final judgment

is entered in favor of Plaintiff in the amount of $660,540.40.


Dated: New York, New York
       August 3, 2020



                                                                 RUBY J. KRAJICK

                                                                    Clerk of Court
                                                     BY:
